Citation Nr: 0843295	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  07-02 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected sleep apnea.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1982, from November 1983 to June 1992, and from 
December 2003 to September 2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision by which the RO, in 
pertinent part, granted service connection for sleep apnea to 
which it assigned a zero percent disability rating, effective 
September 4, 2005.  The veteran is contesting the initial 
evaluation assigned.  

In September 2007, the veteran gave testimony at a hearing 
before the undersigned at the RO.  He presented new evidence 
at the hearing along with a waiver of initial RO review of 
that evidence.  38 C.F.R. § 20.1304 (c) (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Unfortunately, a remand is necessary for further evidentiary 
and procedural development as described below.

At his September 2007 hearing, it became clear that relevant 
VA medical records have not been associated with the claims 
file.  As well, at the hearing, the veteran indicated that he 
was due for further VA treatment of his service-connected 
sleep apnea.  The RO/AMC should obtain all relevant VA 
treatment records that could potentially be helpful in 
resolving the veteran's claim, as instructed below.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Furthermore, it appears that the veteran's service-connected 
sleep apnea should be further examined so that its severity 
can be assessed.  The veteran asserts symptoms that are not 
apparent in the record available to the Board.  Thus, a VA 
examination should be scheduled.  Indeed, VA's statutory duty 
to assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991). 

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Add to the claims file all clinical 
records from the Fayetteville VA Medical 
Center and associated medical facilities 
dated from July 17, 2006 to the present.

2.  Schedule a VA medical examination to 
assess the current severity of the 
veteran's service-connected sleep apnea.  
All symptoms and manifestations should be 
reported in detail to include whether the 
veteran suffers from daytime 
hypersomnolence and/or is in need of a 
breathing assistance device.  Pertinent 
medical records in the claims file should 
be reviewed in conjunction with the 
examination, and the examination report 
should indicate whether such a review was 
conducted.  A rationale for all opinions 
and conclusions should be provided.

3.  Review the entire record to include 
all new evidence received and undertake 
any other indicated development, and 
readjudicate the claim in light of all the 
evidence of record.  If the benefit sought 
on appeal remains denied, provided the 
veteran and his representative with a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

